Name: Commission Regulation (EC) No 2397/1999 of 11 November 1999 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in Taiwan
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  Asia and Oceania;  trade
 Date Published: nan

 EN Official Journal of the European Communities12. 11. 1999 L 290/15 COMMISSION REGULATION (EC) No 2397/1999 of 11 November 1999 on the authorisation of transfers between the quantitative limits of textiles and clothing products originating in Taiwan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 47/1999 (1) of 22 December 1998 on the arrangements for imports of certain textile products originating in Taiwan, as last amended by Council Regulation (EC) No 1556/1999 (2), and in particular Article 4 thereof, (1) Whereas Taiwan has made a request on 20 September 1999; (2) Whereas the transfers requested by Taiwan fall within the limits of the flexibility provisions referred to in Article 4 of Regulation (EC) No 47/1999, as amended; (3) Whereas it is appropriate to grant the request; (4) Whereas it is desirable that this Regulation enters into force the day after its publication in order to allow operators to benefit from it as soon as possible; (5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 17 of Council Regula- tion (EEC) No 3030/93 (3), as last amended by Commis- sion Regulation (EC) No 1072/1999 (4), HAS ADOPTED THIS REGULATION: Article 1 Transfers between the quantitative limits for textile goods originating in Taiwan are authorised for the quota year 1999 as detailed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Commu- nities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1999. For the Commission Pascal LAMY Member of the Commission (1) OJ L 12, 16.1.1999, p. 1. (3) OJ L 275, 8.11.1993, p. 1. (2) OJ L 184, 17.7.1999, p. 1. (4) OJ L 134, 28.5.1999, p. 1. EN Official Journal of the European Communities 12. 11. 1999L 290/16 ANNEX  Category 2: advance use of 273 495 kilograms from year 2000 quantitative limits,  Category 2A: advance use of 5 000 kilograms from year 2000 quantitative limits,  Category 3: transfer of 34 000 kilograms from quantitative limits of category 2 and advance use of 384 550 kilograms from year 2000 quantitative limits,  Category 3A: transfer of 34 000 kilograms from quantitative limits of category 3 and advance use of 8 500 kilograms from year 2000 quantitative limits,  Category 4: advance use of 111 240 pieces from year 2000 quantitative limits,  Category 5: advance use of 1 062 700 pieces from year 2000 quantitative limits,  Category 6: advance use of 56 570 pieces from year 2000 quantitative limits,  Category 35: advance use of 391 900 kilograms from year 2000 quantitative limits,  Category 97: transfer of 66 450 kilograms from quantitative limits of category 91,  Category 97A: transfer of 30 250 kilograms from quantitative limits of category 91.